Exhibit 3.a1 Certificate of Amendment to Articles of Incorporation for Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation:Ascentia Biomedical Corporation 2. The articles have been amended as follows (provide article numbers, if available): Article I has been deleted in its entirety and replaced with the following: “Article I - Name The name of the Corporation is:DUNCAN TECHNOLOGY GROUP” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 4. Effective Date of filing (options): 5. Officer Signature (required): /s/
